DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s 12/31/2020 Amendments/Arguments, which directly amended claims 1, 7-8; and traversed the rejections of the claims of the 10/16/2020 Office Action are acknowledged.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-2, 4, and 7-8 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Regarding claims 1 and 7-8, the claimed limitation of “reduce communication with the another device when the detection accuracy of the position detector has deteriorated and the and the position information matches the preregistered position” as claimed in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention (emphasis added).
Other claims are also rejected based on their dependency of the defected parent claim.

Allowable Subject Matter
Claims 1-2, 4, and 7-8 are allowed over the prior art.  However, 35 USC 112(a) rejection must be overcome.

Response to Arguments
Applicant’s arguments with respect to the claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
The cited prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 9,026,135 discloses a mobile terminal device and a positioning method, in which power saving is enabled.  When an environment estimating unit determines that the mobile terminal device is currently located in an indoor environment, an autonomous GPS positioning regulating unit thereof regulates implementation of an autonomous positioning operation by an autonomous GPS positioning unit to enable the suppression of wasteful power consumption caused by the implementation of the autonomous GPS positioning operation that has no possibility of being successful at a current time.  In the meanwhile, an assist information acquiring processing unit of an A-GPS positioning unit is made to perform an assist information acquiring process that is a former process of the A-GPS positioning operation.  When the location accuracy of outline location information acquired has a good result of a level 3 or higher, the outline location information is provided as a positioning result.
US 2016/0146616 discloses a method and apparatus of vehicle positioning uses map matching as feedback for an integrated navigation system where a map and navigation system is coupled with an inertial navigation system (INS) using low-precision vehicle sensors when the vehicle passes through a tunnel or other area suffering from GPS signal loss.  The method and 
US 10,009,910 discloses wireless communication systems, and, more particularly, to reduced power for avoidance of interference in wireless communications.  In one embodiment, a device of a first wireless communication network determines a link budget from a terminal in the first communication network to an unintended receiver for a communication from the terminal to an intended receiver in the first wireless communication network, based on the communication being configured with initial communication parameters.  The device also determines whether one or more adjusted communication parameters would result in reducing a received power at the unintended receiver being below a link budget threshold, while still satisfying a receive sensitivity of the intended receiver.  If so, the device causes the terminal to transmit the communication using the adjusted communication parameters.  In one embodiment, the device is the terminal, and causing comprises transmitting as the terminal.  In another embodiment, the device is a server of the first communication network, and causing comprises instructing the terminal to transmit the communication using the adjusted communication parameters.
US 10,645,535 discloses a communication unit that can perform a wireless communication with a plurality of communication devices each transmitting allocated identification information.  A storage stores, as registered positional information, positional information indicating a position of a first communication device included in the plurality of the 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHUONG P NGUYEN whose telephone number is (571)272-3445.  The examiner can normally be reached on Mon-Fri, 10:00-10:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JACK KEITH can be reached on (571) 272-6878.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHUONG P NGUYEN/Primary Examiner, Art Unit 3646